DETAILED ACTION
	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed November 2, 2021 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-12 are currently pending. Claim 5 has been amended to now depend from previously withdrawn claim 4, therefore claim 5 is now withdrawn as being dependent from a nonelected species.  Claims 3-5 and 10-12 are withdrawn.  Claims 1 and 5 are currently amended.

Claim Objections-Withdrawn
Claim 1 has been amended to now spell out extracellular matrix (ECM) upon its first usage.  Therefore, the objection to claim 1 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 5 has been amended to now depend from previously withdrawn claim 4, therefore claim 5 is now withdrawn as being dependent from a nonelected species. Therefore, the previous rejection of claim 5 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Rejections Withdrawn
RE: Rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza, and further in view of Omae;
Rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Ning, in view of Omae, as evidenced by Franco-Barraza, as applied to claim 5, and further in view of Qin;
Rejection of Claims 6, 7 and 9 under 35 U.S.C. 103 as being unpatentable over Ning, in view of Omae, as evidenced by Franco-Barraza, as applied to claim 5, and further in view of Li and Ma;
Rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Ning, in view of Omae, as evidenced by Franco-Barraza, and further in view of Li and Ma, as applied to claims 6, 7 and 9, and further in view of Wei:
Applicant has amended Claim 5 to now depend from previously withdrawn claim 4, therefore claim 5 is now withdrawn as being dependent from a nonelected species. Due to the claim amendment the rejections as indicated above have been withdrawn, 

Rejection Maintained
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Ning et al., (Journal of Biomedical Materials Research Part A, June 2012, Vol. 100A, Issue 6, pages 1448-1456, IDS June 28, 2019) (“Ning”), as evidenced by Franco-Barraza (Curr. Protoc. Cell Biol. 71: 10.9.1-10.9.34, June 2016; previously cited) (“Franco-Barraza”).
Ning is directed to preparing and characterizing decellularized tendon slices to develop a naturally derived tendon tissue engineering scaffold.  Ning teaches using repeated freeze/thaw cycles in combination with nuclease treatment to decellularize the tendon tissue.  Ning teaches the ultrastructure of the tendon tissue was well preserved, including the presence of proteoglycans and growth factors. Thus, the scaffolds having mechanical strength and tendon ECM bioactive factors have potential applications in tendon tissue engineering (Abstract). Ning’s teaching reads on “a method of preparing a bioactive scaffold for inducing tendon regeneration”.
Regarding claim 1, Ning specifically teaches harvesting Achilles tendons from adult dogs within 4 hours of euthanasia (i.e. fresh tendon tissue) and preparing the decellularized tendon slices (DTSs) by subjecting to repetitive freeze/thaw treatment five times, subjecting the tissue to longitudinal cutting to obtain tendon slices with a thickness of 300 µm, washing in phosphate buffered saline (PBS) for 30 minutes and incubating the tendon slices at 37°C for various lengths of time (0, 4, 8 and 12 hours) in nuclease solution comprising RNase at a concentration of 100 µg/ml and DNase at a decellularizing a fresh tendon tissue and to obtain a decellularized tendon sheet or slice scaffold”.
As to the limitation regarding adding ECM materials to the decellularized tendon scaffold, it is noted that Ning does not specifically teach the addition of ECM materials alone to the decellularized tendon scaffold.  However, Ning does teach seeding the tendon scaffold with fibroblasts (NIH-3T3) and culturing for up to 4 days (In vitro cytotoxicity and cell repopulation evaluation, page 1450). Given that Franco-Barraza evidences that fibroblasts secrete and organize extracellular matrix (ECM) (Abstract), it is reasonable to consider that culturing of the fibroblasts for 4 days would add ECM materials to the tendon sheet scaffolds, thus meeting the limitation of claim 1.

New ground(s) of Rejection, necessitated by amendment

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza, as applied to claim 1 above, and further in view of Qin et al (CN 104208750; IDS 6/28/2019) (“Qin”).
The teaching of Ning, as evidenced by Franco-Barraza is set forth above.
Regarding claim 2, as to step (a1), it is noted as set forth above regarding claim 1, Ning renders obvious the step of providing a fresh tendon sheet scaffold and washing in PBS, thus meeting the limitation of step (a1).
As to claim 2, step (a2) and the limitation regarding compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decellularization method of the cited prior art to include a step of compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, thus meeting the limitation of claim 2.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include the well-known step of compressing the tendon tissue along the thickness direction to reach a compression ratio of 60% to 90% and to obtain a tendon sheet, as taught by Qin, for the predictable result of successfully preparing a decellularized tendon scaffold having low immunogenicity and good biomechanical properties.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Qin because each of these teachings are directed at therapeutic uses of decellularized tendon scaffolds.
As to claim 2, step (a3), it is noted as set forth above regarding claim 1, Ning, as evidenced by Franco-Barraza, renders obvious the freeze/thaw process immerses the tendon segments in liquid nitrogen for 2 minutes, followed by thawing at 37°C for 10 minutes, wherein this procedure was repeated five times.

It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of the cited prior art to optimize the incubation time period to 24 hours, to permit thorough decellularization and complete removal of native nucleic acids, thus reducing immunogenicity of the scaffold.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the incubation time period with a reasonable expectation for successfully decellularizing the tendon scaffold; thus meeting the limitation of claim 2.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ning, as evidenced by Franco-Barraza, as applied to claim 1 above, and further in view of Li et al., (US 2015/0337261; previously cited) (“Li”) and Ma et al., (US 2012/0178159; previously cited) (“Ma”).
The teaching of Ning, as evidenced by Franco-Barraza, is set forth above.
Regarding claim 6, as set forth above regarding claim 1, although Ning teaches culturing fibroblasts on the decellularized tendon scaffold for up to 4 days to form a cell-scaffold composite comprising cell-derived ECM, Ning does not further teach culturing tendon cells or stem cells on the decellularized tendon sheet scaffold or slice scaffold to form a cell-scaffold composite, or decellularizing the cell-scaffold composite after the cultured cells form a dense cell sheet. However, Li is directed to acellular extracellular matrix (ECM) and methods for preparing ECM from stem cells (Abstract).
Li (paragraphs [0004] and [0008]) teaches stem cell-derived ECMs can be reseeded with cells since the ECMs are useful for supporting in vitro cell expansion and differentiation, as well as for supporting in vivo tissue regeneration.  The stem cell-derived ECMs provide a permissive microenvironment for tissue remodeling and fibroblast repopulation.  Li (paragraph [0006]) teaches the acellular extracellular matrix (ECM) can recapitulate developmental cues and provide for specific biological properties.
Li (paragraph [0029]) teaches the method for preparing the stem cell-derived ECM comprises growing stem cells in suspension culture as aggregates, or as embryoid in vitro cell expansion and differentiation, as well as for supporting in vivo tissue regeneration. 
Li differs from the instant invention in that Li does not further teach culturing the stem cells on a tissue scaffold.  However, Ma is directed to preparing a 3-D ECM network by seeding freshly isolated MSCs on a 3-D scaffold, growing the cells for a period of time sufficient to support formation of the 3-D ECM network and subsequently decellularizing the 3-D scaffold prior to seeding additional cell populations (Abstract and paragraph [0011]).  Ma teaches culturing up to 21 days before decellularization of the cell-seeded scaffold (paragraph [0032]), thus it is considered that Ma’s teaching encompasses decellularization after the cultured cells form a dense cell sheet. Thus, Ma has established it was well-known to culture stem cells on tissue scaffolds for the purpose of producing an ECM network, decellularizing the scaffold to leave the ECM network and subsequently seeding additional cell populations.
Therefore, given that Li has established it was well-known that stem cell-derived ECM could be prepared by culturing stem cells for a suitable time period to allow for production of an ECM, and thereafter decellularizing the ECM material, wherein the stem cell-derived ECM can be reseeded with cells since the ECMs are useful for supporting in vitro cell expansion and differentiation, and given that Ma has established in vitro cell expansion and differentiation.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include culturing stem cells on the decellularized tendon sheet scaffold to form an ECM network on the scaffold and thereafter decellularize the scaffold after the cultured cells form a dense cell sheet, as taught by Li and Ma, for the predictable result of successfully delivery desirable ECM materials to the tissue engineered tendon scaffold, thus meeting the limitations of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Li and Ma because each of these teachings are directed at tissue engineering and regeneration methods.	
Regarding claim 7, Ma teaches bone marrow-derived stromal stem cells, specifically mesenchymal stem cells (paragraph [0022] and claim 7), thus meeting the limitation of claim 7.
Regarding claim 9, Li (paragraphs [0007], [0044] and [0081]; and claim 11) teaches decellularization of the cell-seeded scaffold by treating with 1% Triton X-100+20 mM NH4OH (20 mM ammonia water) for 30 minutes, thereafter spinning the 
	It is apparent that the instantly claimed concentrations of both components (i.e. 0.5% Triton X-100 and 100 IU/ml of DNase) and the instantly claimed incubation times of both components, are so close to Li that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a "slight” difference between the component percentages disclosed by Li, and the ranges disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the component ranges disclosed in the present claim is but an obvious variant of the amounts disclosed in Li, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Further regarding claim 9 and the limitation that the DNase treatment take place at 37°C, it is noted as set forth above regarding claim 1, Ning renders obvious DNase treatment at 37°C (Preparation of the DTSs, right column, page 1449).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Li and Ma, as evidenced by Franco-Barraza, as applied to claims 6, 7 and 9 above, and further in view of Wei et al., (J Cell Physiol. 2012 Sep: 227(9): 3216-3224; previously cited) (“Wei”).
The teaching of Ning, in view of Li and Ma, as evidenced by Franco-Barraza, is set forth above.
Regarding claim 8, and the limitation directed to adding 50 µM vitamin C to the culture after the cultured cells reach 90% confluence and the culture is continued for 6 to 8 days until the cultured cells form dense cell sheet, it is noted the cited prior art does not further teach this limitation.  However, Wei is directed to tissue regeneration methods using mesenchymal stem cells and specifically teaches that vitamin C  promotes cell proliferation, is necessary for the biosynthesis of ECM, and the use of vitamin C (Vc) leads to increased expression of extracellular matrix proteins, such as type I collagen and fibronectin. Wei teaches culturing under Vc treatment permitted the stem cells to form dense sheets due to the increased production of extracellular matrix (Abstract and second paragraph, left column, page 3217).  Wei teaches using Vc concentrations of 5, 10, 20 and 50 µg/ml (correlates to 28 µM, 56.5 µM, 113.6 µM, and 280 µM respectively) for 10-13 days of culture which improved cell proliferation (Fig. 3A) and permitted the formation of the confluent PDLSC cell sheets (Results, Vitamin C-induced human periodontal ligament stem cell sheets, page 3218). Wei used a vitamin C concentration of 20 µg/ml (correlates to 113 µM) when culturing bone marrow mesenchymal stem cells to induce formation of dense sheets (Results, Vc-induced human bone marrow mesenchymal cells (BMMSCs) sheet and umbilical cord mesenchymal cells (UCMSCs) sheet formation, pages 3221-3222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vitamin C at concentrations ranging 
Given that the intention of Ning is to prepare tissue scaffolds comprising ECM, thus improving scaffold mechanical strength and providing ECM bioactive factors, the person of ordinary skill in the art would have been motivated to modify the method of the prior art to add 50 µM vitamin C to the confluent cell culture and culture to achieve a dense cell sheet, as taught by Wei, for the predictable result of successfully promoting cell proliferation that results in additional ECM deposition, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the combined prior art and Wei because each of these teachings are directed at tissue regeneration.	
Further regarding claim 8, the claimed range lies within the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Tingwu Qin, filed on November 2, 2021.
The Declaration under 37 CFR 1.132 filed November 2, 2021 is insufficient to overcome the rejections of record because:

As noted at MPEP 716.02(e), an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closes prior art to be effective to rebut a prima facie case of obviousness.
The Declaration filed on November 2, 2021 does not include any tests performed on the closest prior art bioscaffold for tendon tissue regeneration, i.e. Ning, as evidenced by Franco-Barraza, which comprises decellularized tendon sheet scaffold, further comprising extracellular matrix added by culturing NIH-3T3 fibroblasts on the decellularized tendon sheet for 4 days. The Declaration only provides the results of tests performed on the instant invention, which compares DTS alone or DTS + ECM. 
As noted at MPEP 716.02(c), evidence of unexpected and expected properties must be weighed.  In considering the data illustrated at paragraph 4 of the Declaration, it is noted that this data shows increased quantities of TGF-β1, VEGF and IGF-1 for the bioactive scaffolds subjected to ECM modification, wherein ECM was deposited on the DTS by culturing ECM producing cells on the DTS scaffolds for 7 days (scaffold prepared by Example 1, specification paragraphs [42]-[45]).  However, it is noted that increased quantities of these growth factors would be expected to be present on the scaffold of the cited reference to Ning since Seghezzi et al. (see PTO-892) evidences that NIH-3T3 fibroblasts necessarily produce VEGF (left column, second paragraph, page Upper panel, page 7743, native expression indicated by minus sign (-); RESULTS, Autostimulation of TGF-β1 Expression in NIH 3T3 and NRK Cells, left column, page 7742 to right column, first paragraph, page 7742). Thus, given that Ning’s method cultures NIH-3T3 fibroblasts on the DTS for four days, one would expect increased quantities of TGF-β1, VEGF and IGF-1.
Additionally, in considering the data illustrated at paragraph 5 of the Declaration (Declaration, page 3), the declarant has indicated that the results show higher bone marrow stromal cell (BMSC) proliferation when the BMSCs are cultured on the ECM-DTSs versus culturing on the DTS alone.  However, this is not found persuasive in view of the cited reference to Ning, since Ning teaches that the presence of growth factors, e.g. VEGF, IGF-1, TGF-β1, facilitates cell attachment, promotes cell migration to the scaffold and promotes cell proliferation (Ning at Table II; page 1453, right column, second paragraph, second to last sentence; and Conclusions, left column, page 1455). Thus, one would expect increased cell proliferation would result from increased levels of VEGF, IGF-1 and TGF-β1.
Further, as to declarant’s remarks that the DTS + ECM group showed increased content of the ECM proteins Biglycan, Fibromodulin, Fibronectin and Vitronectin, as discussed at paragraph 6 of the Declaration, these remarks are not found persuasive since the Declaration acknowledges that these proteins are native to ECM, and given the 
Additionally, as noted at MPEP 716.02(d), the showing of unexpected results must be commensurate in scope with the invention as claimed.  Although the declarant indicates the DTS + ECM group provided Achilles tendon repair at 12 weeks post-surgery (Declaration, paragraphs 7-8), it is noted that the claims as currently written do not recite these limitations.
Therefore, the rejection is deemed proper.

Response to Remarks
Rejections under 35 USC § 103:
	Applicant has traversed the rejection of record on the grounds that the claimed method provides an unexpected advantage, as supported by the Declaration provided by Tingwu Qin, as discussed at Applicant’s remarks (pages 7-8).
	Applicant’s remarks have been carefully considered, but are not found persuasive for the reasons set forth immediately above regarding the Declaration provided by Tingwu Qin.  As discussed above, the Declaration is not sufficient to show the claimed method provides an unexpected advantage.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/Examiner, Art Unit 1633